MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                FILED
      regarded as precedent or cited before any                                        Oct 09 2019, 8:00 am
      court except for the purpose of establishing                                         CLERK
      the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                          Court of Appeals
      estoppel, or the law of the case.                                                     and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Brian A. Karle                                           Curtis T. Hill, Jr.
      Ball Eggleston, PC                                       Attorney General of Indiana
      Lafayette, Indiana                                       Caryn N. Szyper
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Kevin T. Jones,                                          October 9, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-427
              v.                                               Appeal from the Tippecanoe
                                                               Superior Court
      State of Indiana,                                        The Honorable Steven P. Meyer,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               79D02-1806-F4-25



      Mathias, Judge.


[1]   Kevin T. Jones (“Jones”) was convicted in Tippecanoe Superior Court of Level

      4 felony unlawful possession of a firearm by a serious violent felon and Class B


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-427 | October 9, 2019                           Page 1 of 6
      misdemeanor possession of marijuana. Jones appeals his aggregate seven-year

      sentence, with five years executed and two years suspended to supervised

      probation, claiming that his sentence is inappropriate in light of the nature of

      the offense and the character of the offender.


[2]   We affirm.


                                    Facts and Procedural History
[3]   During a traffic stop on May 4, 2018, an Indiana State Trooper discovered a

      loaded handgun and over 41 grams of marijuana in Jones’s vehicle. On June

      15, 2018, Jones was charged with Level 4 felony unlawful possession of a

      firearm by a serious violent felon, Level 5 felony carrying a handgun without a

      license, Level 6 felony possession of marijuana, Class A misdemeanor carrying

      a handgun without a license, and Class B misdemeanor possession of

      marijuana.

[4]   On December 18, 2018, Jones agreed to plead guilty to Level 4 felony unlawful

      possession of a firearm by a serious violent felon and Class B misdemeanor

      possession of marijuana.1 The plea agreement did not provide for a term of

      sentence for either offense, but did stipulate that the sentences for each count

      would run concurrently.




      1
          The remaining charges were dismissed.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-427 | October 9, 2019   Page 2 of 6
[5]   The trial court accepted Jones’s plea, and his sentencing hearing was held on

      January 28, 2019. The trial court found several mitigating factors: Jones’s guilty

      plea, that he cooperated with law enforcement at the time of his offense, his

      health issues, his remorse, and Jones’s family and community support.

      However, the court found that the last mitigating factor was diminished by

      Jones’s $64,000 child support arrearage. The trial court considered Jones’s

      criminal history, his prior probation revocations, and that the firearm was

      loaded as aggravating factors.


[6]   The trial court found that the aggravating circumstances outweighed the

      mitigating circumstances. Therefore, for the Level 4 felony unlawful possession

      of a firearm by a serious violent felon conviction, the court ordered Jones to

      serve seven years, with five years executed and two years suspended to

      supervised probation, and a concurrent term of 180 days for the Class B

      misdemeanor possession of marijuana conviction. Jones now appeals.


                                     Discussion and Decision
[7]   Jones claims that his aggregate seven-year sentence, with five years executed

      and two years suspended to supervised probation, is inappropriate in light of the

      nature of the offense and the character of the offender. Indiana Appellate Rule

      7(B) states that we “may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, [this] Court finds that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.”


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-427 | October 9, 2019   Page 3 of 6
[8]    In conducting our review, our principal role is to leaven the outliers, focusing

       on the length of the aggregate sentence and how it is to be served. Bess v. State,

       58 N.E.3d 174, 175 (Ind. 2016); Foutch v. State, 53 N.E.3d 577, 580 (Ind. Ct.

       App. 2016). This allows for consideration of all aspects of the penal

       consequences imposed by the trial court in sentencing, i.e., whether it consists

       of executed time, probation, suspension, home detention, or placement in

       community corrections, and whether the sentences run concurrently or

       consecutively. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010). We do “not

       look to see whether the defendant’s sentence is appropriate or if another

       sentence might be more appropriate; rather, the test is whether the sentence is

       ‘inappropriate.’” Foutch, 53 N.E.3d at 581 (quoting Barker v. State, 994 N.E.2d
306, 315 (Ind. Ct. App. 2013), trans. denied). The defendant bears the burden of

       persuading this Court that his sentence meets the inappropriateness standard.

       Bowman v. State, 51 N.E.3d 1174, 1181 (Ind. 2016).


[9]    The sentencing range for Jones’s Level 4 felony conviction was between two

       and twelve years, with the advisory sentence being six years. See Ind. Code § 35-

       50-2-5.5. Jones was ordered to serve seven years with two years suspended to

       probation. The trial court also imposed a maximum, but concurrent, 180-day

       sentence for the Class B misdemeanor conviction. See Ind. Code § 35-50-3-3.


[10]   When we consider the nature of Jones’s offenses, “the advisory sentence is the

       starting point the Indiana Legislature has selected as an appropriate sentence[.]”

       Green v. State, 65 N.E.3d 620, 637–38 (Ind. Ct. App. 2016), trans. denied. When

       a sentence deviates from an advisory sentence, we consider whether there is

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-427 | October 9, 2019   Page 4 of 6
       anything more or less egregious about the offense as committed by the

       defendant that “makes it different from the ‘typical’ offense accounted for by

       the legislature when it set the advisory sentence.” Holloway v. State, 950 N.E.2d
803, 806–07 (Ind. Ct. App. 2011). In this case, Jones’s offenses were not

       significantly more egregious than the typical unlawful possession of a firearm

       by a serious violent felon offense or possession of marijuana offense. However,

       the handgun was loaded, and 41.48 grams is not an insignificant amount of

       marijuana.

[11]   While those facts might support a sentence slightly more than the advisory, the

       trial court’s decision to impose a sentence one year more than the advisory is

       more than supported by the character of the offender. Jones’s prior criminal

       history spans nearly twenty years. Jones has been convicted of theft, driving

       while suspended, possession of cocaine (three separate felony convictions),

       receiving stolen property, and possession of a handgun without a permit. Jones

       engaged in similar criminal activity in this case as he has in the past, i.e.,

       handgun and drug offenses. In prior causes, he also failed to successfully

       complete probation, and his probation was twice revoked. Finally, even though

       he was employed for many years, he has amassed a $64,000 child support

       arrearage for his two minor children.

[12]   The fact that Jones was ordered to serve only one more year than the advisory

       sentence, and one year less than the advisory in executed time, is reflected in

       the fact that he cooperated with law enforcement, pleaded guilty, is in poor

       health, and expressed remorse for his offenses.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-427 | October 9, 2019   Page 5 of 6
[13]   For all of these reasons, we conclude that Jones’s aggregate seven-year

       sentence, with five years executed and two years suspended to supervised

       probation, is not inappropriate in light of the nature of the offense and the

       character of the offender.


[14]   Affirmed.


       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-427 | October 9, 2019   Page 6 of 6